DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 6/9/2021, has been entered. The claim amendments overcome the 112(b) rejection of claim 1 and 10. 
The amendments and remarks, filed on 6/9/2021, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The examiner finds that the amended claims and remarks, received on 6/9/2021 do not overcome the new prior art rejection.  An examiner’s amendment is made to overcome the new prior art rejection and move the application in condition for allowance. 

Remarks/Claims Interpretation
	The examiner interprets the recitation of claim 1 “wherein the array of resistive microchemical sensors further comprise at least one hydroxylgroup-specific resistive microchemical sensor that may be activated and deactivated during testing” in lines 6-8 as the at least one hydroxylgroup-specific resisteive microchemical sensor may be activated and deactivated during urine testing. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The claims have been amended.  A complete listing follows:
(Currently Amended) A method for differentiating authentic from synthetic urine comprising the steps of:
providing an electronic volatile compound sensing device, the device comprising:
a vapor sampling system;
an array of resistive microchemical sensors;
wherein the array of resistive microchemical sensors further comprise at least one hydroxylgroup-specific resistive microchemical sensor that may be activated and deactivated during testing;
a controller, the controller comprising nontransitory computer readable medium which stores at least one algorithm, wherein at least one of the at least one algorithm comprises instructions to recognize patterns in changes in resistance at each of the resistive microchemical sensors;
training the device to a synthetic urine by:
introducing the vapor sampling system to a vapor sample derived from a synthetic urine sample;
performing a measurement of a change in resistance at each of the resistive microchemical sensors in the array in response to the vapor sample derived from the synthetic sample; and
storing a pattern of change in resistance of each of the resistive microchemical sensors in response to the vapor sample derived from the synthetic urine sample in the controller;
training the device to authentic urine by:

performing a measurement of a change in resistance at each of the resistive microchemical sensors in the array in response to the vapor sample derived from the authentic sample; and
storing a pattern of change in resistance of each of the resistive microchemical sensors in response to the vapor sample derived from the authentic urine sample in the controller;
conducting a measurement of a urine sample of unknown authenticity comprising the steps of:
introducing the vapor sampling system to a vapor sample derived from a urine sample of unknown authenticity;
performing a measurement of a change in resistance at each of the resistive microchemical sensors in the array in response to the vapor sample derived from the urine sample of unknown authenticity; and
storing a pattern of change in resistance of each of the resistive microchemical sensors in response to the vapor sample derived from the authentic urine sample in the controller; and
comparing, by the controller, the stored pattern from the sample of unknown authenticity to the stored patterns from the patterns from the synthetic urine and from the sample from the authentic urine to differentiate the sample of unknown authenticity from the synthetic urine or from the authentic urine.
(Original) The method of claim 1, further comprising the step of conducting a baseline measurement, the baseline measurement comprising the steps of: 
introducing the vapor sampling system to an air sample comprising a negative control sample; 
performing a measurement of a change in resistance at each of the resistive microchemical sensors in the array in response to the air sample comprising the negative control sample; and 

(Original) The method of claim 2, wherein the negative control sample comprises room air or water.
(Original) The method of claim 2, further comprising the step of performing a calculation to determine Rmax/Ro, wherein Ro represents the resistance measured by each of the resistive microchemical sensors in the array following the baseline measurement, and wherein Rmax represents a maximum resistance measured by each of the resistive microchemical sensors in the array after introducing the device to the vapor sample derived from the urine sample of unknown authenticity.
(Original) The method of claim 1, further comprising the step of providing an output, the output comprising an analysis of the authenticity of the urine sample of unknown authenticity.
(Original) The method of claim 5, wherein the output comprises a statistical analysis of the analysis of the authenticity of the urine sample of unknown authenticity.
(Original) The method of claim 1, wherein the array of resistive microchemical sensors consists of one or more sensors from the following list: metal oxide semiconductors, conducting polymers, piezoelectric sensors, and metal oxide sensors.
(Original) The method of claim 1, wherein the at least one algorithm comprises a classification algorithm comprising instructions for performing one or more of the following analyses: a multivariate statistical procedure, a k-nearest neighbors prediction probability routine, a k-means cluster analysis, a categorical data analysis, a soft independent modeling of class analogy analysis, a single-class analysis, and a support vector machine analysis.
(Original) The method of claim 8, wherein the at least one algorithm comprises instructions to perform the multivariate statistical procedure comprising a principal component analysis.
(Currently Amended) The method of claim 1, 
further comprising deactivating the at least one hydroxylgroup-specific resistive microchemical sensor.
(Original) The method of claim 1, wherein the synthetic urine sample and the authentic urine sample are between approximately 970 F and approximately 1040 F.
(Original) The method of claim 1, comprising the step of training the device to a plurality of synthetic urine samples and a plurality of authentic urine samples.
(Original) The method of claim 1, wherein the array comprises at least 20 resistive microchemical sensors.
(Original) The method of claim 1, wherein the device is hand-held.
(Original) The method of claim 1, wherein the device is installed in a toilet.
(Original) The method of claim 15, wherein the toilet comprises a toilet bowl, and wherein the device is in communication with a fan configured to drive a headspace from the toilet bowl toward the device.
(Original) The method of claim 16, wherein the fan is configured to drive the headspace from the toilet bowl in a plurality of velocities, and further comprising the step of adjusting the fan to drive the headspace from the toilet at a desired velocity.
(Original) The method of claim 15, wherein the toilet comprises a P-trap and an air pipe.
(Original) The method of claim 18, wherein the air pipe comprises a valve configured to regulate the entry of the headspace of the toilet bowl into the air pipe.
(Original) The method of claim 15, wherein the toilet is a medical toilet. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious the microwave resonator flame ionization detector as claimed in independent claim 1 with particular attention to the “the array of resistive microchemical sensors further comprise at least one hydroxylgroup-specific resistive microchemical sensor that may be activated and deactivated during testing”. 
The closest prior art of record is considered to be Goggin et al (“Catching Fakes: New Markers of Urine Sample Validity and Invalidity”, Journal of Analytical Toxicology, Volume 41, Issue 2, pp 121-126; hereinafter “Goggin”) in view of Sabeel et al (“Detection of volatile compounds in urine using an electronic nose instrument”, 2013, International Conference on Computing, Electrical and Electronic Engineering ICCEEE, pp 1-4; hereinafter “Sabeel”; previously presented) in further view of Li et al (“The Optoelectronic Nose: Colorimetric and Fluorometric Sensor Arrays”, 2018, Chemical Reviews, Volume 119, pp 231-292; hereinafter “Li”).  
Goggin teaches a method for differentiating authentic from synthetic urine (Goggin; Abstract; pp 121) comprising the steps of:
providing an electronic volatile compound sensing device (Goggin; Introduction; pp 122; chromatography-tandem mass spectrometry (LC–MS-MS) methods were developed and validated to monitor the new markers of validity and invalidity to identify synthetic, non-biological specimens submitted for drug testing; examiner indicates mass spectrometry analyzes gas ion vapors, thus the method is interpreted as the electronic volatile compound sensing device), the device comprising: 

training the device to a synthetic urine by (Goggin; Experimental; pp 122; aliquot of urine…to LC-MS-MS analysis): 
introducing the vapor sampling system to a vapor sample derived from the synthetic urine sample (Goggin; Experimental; pp 122; two classes of compounds in synthetic urine, benzisothiazolinone (BIT) and ethylene glycols, specifically triethylene glycol (E3G) and tetraethylene glycol (E4G); examiner indicates that the LC-MS-MS system detects the compounds found in synthetic urine); 
training the device to authentic urine by (Goggin; Results; pp 125; samples were still identified as natural urine): 
introducing the vapor sampling system to a vapor sample derived from an authentic urine sample (Goggin; Results; pp 125; samples were still identified as natural urine based on the presence of normetanephrine and xenobiotic metabolites, cotinine or theophylline); 
conducting a measurement of a urine sample of unknown authenticity (Goggin; Results; pp 124; LC–MS-MS method was employed to analyze 3,827 randomly selected, de-identified urine samples previously submitted for urine drug testing) comprising the steps of:
introducing the vapor sampling system to a vapor sample derived from a urine sample of unknown authenticity (Goggin; Results; pp 124; LC–MS-MS method was employed to analyze 3,827 randomly selected, de-identified urine samples). 
Goggin does not teach the providing an electronic volatile compound sensing device comprising: an array of resistive microchemical sensors; a controller, the controller comprising nontransitory 
However, Sabeel teaches an analogous art of detecting volatile compounds in urine using an electronic nose (Sabeel; Abstract) comprising the steps of: providing an electronic volatile compound sensing device (Sabeel; Abstract; electronic nose system used to detect chemical components or VOCs), the device comprising: a vapor sampling system (Sabeel; VI. Method and Sample Preparation; pp. 3; for the urine tests, the Cyranose 320 was introduced manually to a glass vial containing a fixed volume of urine); an array of resistive microchemical sensors (Sabeel; II. Electronic Nose Sensors, pp 1; chemical array of sensors); a controller (Sabeel; III. Electronic Nose Working Principles, pp 1-2; computing system), the controller comprising nontransitory computer readable medium which stores at least one algorithm (Sabeel; II. Electronic Nose Sensors; pp 2; mathematical algorithms to a readily identifiable output), wherein at least one of the at least one algorithm comprises instructions to recognize patterns (Sabeel; VI. Method and Sample Preparation; pp 2-3; pre-processing algorithm has been shown to affect the performance of the pattern recognition) in changes in resistance at each of the resistive microchemical sensors (Sabeel; II. Electronic Nose Sensors; pp 1; sensor array produce a change in response and a resulting change in the conductivity) and training the device to urines samples (Sabeel; 
The instant claims define over the prior art because the cited prior art does not teach the array of resistive microchemical sensors further comprise at least one hydroxylgroup-specific resistive microchemical sensor that may be activated and deactivated during testing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798